***********
Based upon information contained in I.C. File LH-0360 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Ronald P. Allen, Jr., was a volunteer firefighter with the grade of Lieutenant for the Tar Heel Fire Department at the time of his death on 22 September 2006.
2. Decedent's death occurred in the course and scope of his employment as follows: On 22 September 2006, decedent was standing outside of and in front of his fire department brush truck using paint to locate a fire hydrant. A Ford Expedition SUV struck the rear of the fire truck, causing it to run over decedent and resulting in his death at the scene.
3. The certificate of death lists the cause of death as "crush injuries to the head and neck."
4. Decedent is survived by his wife, Jennifer J. Allen, who resided with decedent at the time of his death. Decedent is also survived by three minor children: Allison, born 11 February 1995, Cody, born 25 April 2000, and Cheyanne, born 17 September 2001.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was a member of the Tar Heel Fire Department at the time of his death on 22 September 2006.
2. Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. §143-166.2.
3. Decedent is survived by his wife, Jennifer J. Allen, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Jennifer J. Allen as the qualified surviving spouse of Ronald P. Allen, Jr. payable as follows: the sum of $20,000.00 shall be paid immediately to Jennifer J. Allen. Thereafter, the sum of $10,000.00 shall be paid annually to Jennifer J. Allen as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Jennifer J. Allen becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 20th day of December, 2006.
  S/_______________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_______________________ PAMELA T. YOUNG COMMISSIONER
  S/_______________________ THOMAS J. BOLCH COMMISSIONER